SHINN, P. J.
In this proceeding in mandate judgment was entered ordering the Department of Motor Vehicles and *182the director thereof to rescind an order suspending plaintiff’s chauffeur’s license. The ground of suspension was that plaintiff had been involved in an automobile accident which had resulted in damage to motor vehicles in an amount exceeding $100 and had failed to deposit security in the amount of $1,500 as demanded by the Department of Motor Vehicles. (Veh. Code, §§419 to 420.2.) The defendants appeal. No evidence was introduced at the trial. The judgment appears to have been rendered on the pleadings, amplified by statements of counsel.
Plaintiff held only a chauffeur’s license. The suspension of the license took place while original sections 419 to 420.9 were in force. (Stats. 1947, eh. 1235, § 1.) The question is whether defendants had authority on April 6, 1949, to revoke plaintiff’s license. Section 419 provided, in part, that “The operator of every motor vehicle which is in any manner involved in an accident within this State, in which any person is killed or injured, or in which damage to the property of any one person including himself, in excess of One Hundred Dollars ($100) is sustained, shall within 10 days after such accident report the matter in writing to the department.” Section 420 authorized the Department of Motor Vehicles to suspend the license “of each operator” who is involved in such an accident unless such “operator” shall deposit security in any amount deemed sufficient by the department to satisfy any judgment or judgments for damages resulting from such accident as may be recovered against such “operator” (or the owner, if the operator is not the owner of the vehicle). These general provisions are subject to certain exceptions, which do not apply in plaintiff’s case.
Plaintiff argues that all the provisions of the above financial responsibility sections which refer to licenses of “operators,” should be construed as applying to “operators’ licenses” but not to “chauffeurs’ licenses.” He says that the only definitions of “operators” and “chauffeurs” are found in sections 70 and 71 of the Vehicle Code and that under these definitions he was not an “operator” whose license could be suspended. Section 70 reads: “ ‘Operator’ is a person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway. ’ ’ and section 71 reads: “ ‘Chauffeur’ is a person who is employed by another for the principal purpose of driving a motor vehicle on the highways and receives compensation therefor.” One need not be a chauffeur to secure a chauffeur’s license. (Veh. Code, § 265.) *183The fact that he holds a chauffeur’s license makes it unnecessary for him to procure an operator’s license (§ 256), but it does not make him a chauffeur within the definition of section 71. Therefore, one who holds a chauffeur’s license, but is not a chauffeur, and who drives upon a highway is an “operator” as defined by section 70.
Plaintiff’s contention that the Department of Motor Vehicles was without authority to suspend his chauffeur’s license has no support in the applicable provisions of the Vehicle Code. If it be assumed, as plaintiff argues, that the operators of vehicles whose licenses may be suspended are those only who are defined as operators by section 70, the allegations of the petition do not remove him from that classification. He was an “operator” unless he was a “chauffeur” and he did not allege that he was a chauffeur, namely, one who was employed by another for the principal purpose of driving a motor vehicle on the highways and receiving compensation therefor. He alleged only that he is “a house servant whose duties include chauffeuring. ” The reasonable understanding of this allegation is that his principal duties were those of a house servant. Neither did he allege that he was acting at the time of the accident in the service of his employer as a chauffeur, although such an allegation would not have cured the insufficiency of his petition. It therefore avails plaintiff nothing to contend that the only operator whose license may be suspended is one who is defined as an operator by section 70. Holding a chauffeur’s license does not make a houseboy a chauffeur.
However, we do not agree with the construction of sections 419 and 420 contended for by plaintiff. In substance his argument is that one who holds a chauffeur’s license is not an operator within the meaning of those sections, for the reason that wherever the words “license of the operator” are used, they should be construed to mean “operator’s license,” thus exempting the holders of chauffeurs’ licenses. The difficulty with this argument is that the sections do not make this distinction, but apply to the licenses of all operators of vehicles, whether they be operators’ licenses or chauffeurs’ licenses. There is no exception of the licenses of chauffeurs, nor is there an exception of “chauffeurs’ licenses” which, as we have seen, may be held by those who are not chauffeurs.
The judgment must be reversed for the reasons stated. Even if plaintiff should be able to prove that he was a chauffeur, as defined by section 71, and was acting as such at the *184time-of the accident, such proof would not entitle him to a judgment directing the restoration of his suspended license.
It was alleged in the answer that at the time of the accident plaintiff was acting as an “operator” within the definition of section 70 of the Vehicle Code, and was not at the time a chauffeur, or acting as such. It is contended by appellant that these allegations must be deemed to be true under the rules pertaining to proceedings in mandate, since they were not controverted by plaintiff’s proof. (See Loveland v. City of Oakland, 69 Cal.App.2d 399, 403 [159 P.2d 70].) Plaintiff replies that defendants, at the trial, induced him not to produce any evidence and should be held estopped to take advantage of his failure to disprove the affirmative allegations of the answer. It is unnecessary to discuss these contentions. Insufficient facts were alleged by plaintiff to entitle him to the relief he seeks.
The judgment is reversed.
Wood (Parker), J., concurred.